Notice of Non-Responsive Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Response to Amendment 
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). (MPEP 819)  
   The reply (RCE) filed on December 10, 2020 is not fully responsive because of the following omission(s) or matter(s):
   Newly submitted claims 1-3 and 5-12, which amend previously submitted and examined claims 1-3 and 5-13, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted and amended claims 1-3 and 5-12 are directed towards estimating energy production data and requirements to determine transmission time to reduce storage requirements.  This is separate and distinct from the previous version of claims 1-3 and 5-13 which were directed towards making various determinations – e.g., selecting, fulfillment - about contracts relative to an energy grid.  Applicant has thus shifted the claimed invention from the originally examined invention.  

    See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693